Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. •
PER CURIAM:
Peter Anthony Bakowski, a federal prisoner, appeals the district court’s order dismissing without prejudice his 28 U.S.C. § 2241 (2012) petition, and its subsequent order denying his motions for reconsideration. On appeal, he pursues only the claim that his restitution amount was improperly calculated. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in for-ma pauperis, we affirm for the reasons stated by the district court. Bakowski v. Atkinson, No. 5:14-hc-02078-D (E.D.N.C. Dec. 2, 2014). We deny Bakowski’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.